_ WwW

oC So st HR wT

10
1]
12
1S
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

Ns dowel er Prlivcts C hat YD 0

 

Case 1:20-cv-01901-RMI Document 1 Filed 03/18/20 Page 1 of 4

i,
COMPLAINT BY A PRISONER UNDER THE CIVIL RIGHTS ACT, 42 us.cH igs Oy
Lo lend Hone oer “4
<GO/ and Th 8 Dic (

8/7 iy t ;
(Middte initial) T Op" >,

sc

O

Name: ie ave ZT Sol 9g had ‘nee i

(Last) (First)

Pe HS136
al jat & 1ALLESUO

Prisoner Number:

 

ort.

—~
Ca

rl 6 Sr Card
6 f2uanO

Institutional Address: Orne

haw

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

(Enter your full name.)

iiss reve tseo Cin be
Jel pretty 7

(Enter the full name(s) of the defendant(s) in this action.)

Case No.

42 U.S.C. § 198

 

 

I. Exhaustion of Administrative Remedies. NO}

Note: You must exhaust available administrative remedies before your claim can go

forward. The court will dismiss any unexhausted claims.

A. Place of present confinement GS ar es onCt SCO fh ty

Is there a grievance procedure in this institution?

YESYZ «NO i 7 Gee

procedure?

D. If your answer is YES, list the appeal number and the date and result of the appeal at each

level of review. If you did not pursue any available level of appeal, explain why.

1. Informal appeal: Gest ee yen pef heer Hh Pe oe
- ek L ft +: Sta teol

(] Af iF % ee ee ay TG pao)
PRISONER COMPLAINT (rev. 8/2015) ageble es, Any
Ww
Page | of 3
/H SC Pe
Tht Yt fof

Z

Pun 4+ " “)

 

OTF HoH

FY OU bt

(Provided by the clerk upon filing)

COMPLAINT T

CIVIL RIGHTS ACH LE >
: }

MAR 18 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COUR?
ITH DISTRICT OF CALIFORMA

etl Sy 5 Fem
YES & NO 1

C. — Ifso, did you present the facts in your complaint for review through the grievance

a tow /
og ——
Oj LEO

bre

A]
at

 
wo wo nN KH Ww FP WH NY

Nw NHN NY NY NHN NY NY NY NHN YH KF YF FH YF FF PF ES hLEhlUrS
o YN A UN B&B Ww) NY FH CO DO wm ND DOH Fe YB HY FF

 

Case 1:20-cv-01901-RMI Document1 Filed 03/18/20 Page

2. First formal level:

wwf Le >t? i The (4.

2 of 4

 

 

 

ark § ta feA thoy | [eke OF KPR
at’ we ( } me l fee.
3. Second éorblal level: fl bent AL t¢ or Give nl + et

 

Hh té (Conses € Pf ects
ect sfurech b owt! move

fo Wey [few

 

 

 

hird formal level: Pi acl 2 we fat fh ee 2
we AL (An “O ner f J
a
\
E. Is the last level to which you appealed the highest level of appeal available to you?
YESO Nofs
F. If you did not present your claim for review through the grievance procedure, explain why.

FE rkith - rl Yu t

<acivy

V

f

 

 

II. Parties.

A. Write your name and present address. ear the same for additional plai

ra_S tee (HYG CIP?

ntiffs, if any.

 

Spe 24t0s~

 

B. For each defendant, provide full name, official position and place of e

All VE wornixwvanct 2 27%
th (Dyou wt pr SF (oe
A yO (5 = ue + 5+ |) frnwl Sum firruy|

mployment.
CoH

Hw ty J ak
VO

 

 

 

 

PRISONER COMPLAINT (rev. 8/2015)
Page 2 of 3

 

 
oOo Oo aT DH A B 4g,

10
11
12
13
14
15
16
17

18
19
20

21

22
a

24

25

Case 1:20-cv-01901-RMI Document 1 Filed 03/18/20 Page 3 of 4

III. Statement of Claim.
State briefly the facts of your case. Be sure to describe how each defpndant is involved
and to include dates, when possible. Do not give any legal arguments or cite any cases or

statutes. If you have more than one claim, each claim should be set forth in a separate
numbered paragraph.

e belrert thet the (ep tn ylere af
the gen of $e Orie” So] Maen
thet 0S hug revel af plik et (Shee e js?
Heproel ere ia Ju filoo DeaFy © [em
Zh Awe Seg TYP < OF wy
bendable fAls0 baer Giverny he Cy ens
pred ed Fk. i (‘w+ V heme t atthe

Beal | bad Jocanf * FRR GY. Goule] waves
Aliso (pet (Ql «ceo eu Te (Nr
cN [pa ' to fle gan of Cre
Pxouty2 thvt thy Vpn fel cere?

BYU" by thes wYVHer Agt FO pew

IV. Relief. Peed Pras oe G Pty aner€ 2

Your complaint must include a request for specific relief. State briefly exactly what you
want the court to do for you. Do not make legal arguments and do not cite any cases or

statutes. 5— [wett fhe i t+ f- heck off
(Cruginy we ptente/ Vhvwee | the ()is tps.
Sek Ey fe fee Then Lt py
(ote. [) wry ple Thyp Le, a trhlns
Qaie on Ya Pv Cas. Cheng Gat

I DECLARE UNDER PENALTY OF PERJURY rus Yorn spo CORRECT.

Executedon: 2 - 3-26 js ae
x ma

Date Signature of Plainti 7

PRISONER COMPLAINT (rev. 8/2015)
Page 3 of 3

 

/

 

 

 
Case 1 aeeerebt nw Hpumeny Filed 03/18/20 Page fata ww a

a a Ae Le .

"a7) be = EP EEO \ ah BA St whe = & 7U-

Prom 1 Com . Where Shouwnich We rho .
P>Gew gehen yn, oe Cow | Le hehe
a | sy ABe
SS Ciwher penn WA ide
By UC OS Ca ‘ wk > Oo Neen ew CE
aa guy eh 0K wo Nort oe [Jawad

oa yoo
Ze ole (“\Wwez Sot TR SP! Ha .& >
Sie (o-— ba ce AoeEHSD Berd Ih qo WH
Here? VN Has AAA EY (24 seem i <= at |
Ther ve eer roe we, BSE eete i
“XO Woe KR pep ti Ee Kot a Lod

As Hein VOei Com a Ses

yes. ThS VD a as
OQ wend Vn’ CS
N wees SS peamc race ero edhe
> Cr wet oye LWWUS 7O
! feck Gini ee t& ee err al
0 AAT ~ & (Zewrk ee? eth BS Y
O “Piva 2 Fo Bae beer edt Kiss
Cc iwkeicer? rene be Cafe Ko \eere
rsrek Wcane ATM. er bn Lown
(AY ko Or Ow IS Buck D<ck~ wer
Pyne ANS CIN . het > OTS evs (prea -
Shee eoPts think \pwre Voce Seco
See tr Vordy ert > Wot
Qevset Re € aay Cleat weet
Unusual Guns huwwt Owe to Xe nist
eres COE EB Mee oh ty Csee

 

,  Puwrs het

 
